ORDER
The Disciplinary Review Board on March 22, 2000, having filed with the Court its decision concluding that WESLEY S. ROWNIEWSKI of NEWARK, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC l.l.(a) (gross neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that WESLEY S. ROWNIEWSKI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.